           Case 2:20-cv-02057-NIQA Document 1 Filed 04/29/20 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
ZAKIRA RAHAMAN                         :
1165 Swamp Rd.                         :
Furlong, PA 18925                      :
                                       :    CIVIL ACTION
              Plaintiff,               :
                                       :    No.:
        v.                             :
                                       :
OXFORD VALLEY IMPORTS, INC.            :    JURY TRIAL DEMANDED
d/b/a Mike Piazza Honda of Langhorne   :
1908 E. Lincoln Hwy                    :
Langhorne, PA 19047                    :
        and                            :
PIAZZA MANAGEMENT COMPANY              :
d/b/a Piazza Auto Group                :
401 S. Schuylkill Ave.                 :
Norristown, PA 19403                   :
                                       :
              Defendants.              :
___________________________________ :

                                     CIVIL ACTION COMPLAINT

        Plaintiff, Zakira Rahaman, by and through her undersigned counsel, hereby avers as

follows:

                                        I.       INTRODUCTION

        1.       Plaintiff has initiated this action to redress violations by Oxford Valley Imports,

Inc. d/b/a Mike Piazza Honda of Langhorne and Piazza Management Company d/b/a Piazza

Auto Group (hereinafter collectively referred to as “Defendants”) of Title VII of the Civil Rights

Act of 1964 ("Title VII - 42 U.S.C. §§ 2000d et. seq.), 29 U.S.C. § 206 and 29 U.S.C. §

215(a)(3) (the Equal Pay Act - “EPA”), and the Pennsylvania Human Relations Act ("PHRA").1


1
  Plaintiff’s claims under the PHRA are referenced herein for notice purposes. She is required to wait 1 full year
before initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff’s PHRA claims however will mirror
identically her federal claims under Title VII.
           Case 2:20-cv-02057-NIQA Document 1 Filed 04/29/20 Page 2 of 14




Plaintiff was subjected to a hostile work environment, not paid equally to her male counterparts

and unlawfully terminated by Defendants, and she suffered damages more fully described/sought

herein.

                             II.    JURISDICTION AND VENUE

          2.   This Court, in accordance with 28 U.S.C. § 1331, has jurisdiction over Plaintiff’s

claims because this civil action arises under laws of the United States.

          3.   This Court may properly maintain personal jurisdiction over Defendants because

Defendants’contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction over Defendants to comply with traditional notions of fair play and substantial

justice, satisfying the standard set forth by the United States Supreme Court in International Shoe

Co. v. Washington, 326 U.S. 310 (1945) and its progeny.

          4.   Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this

district because all of the acts and/or omissions giving rise to the claims set forth herein occurred

in this judicial district, and in addition, Defendants are deemed to reside where they are subject

to personal jurisdiction, rendering Defendants residents of the Eastern District of Pennsylvania.

          5.   Plaintiff is proceeding herein under Title VII and has properly exhausted her

administrative remedies with respect to such claims by timely filing a Charge of Discrimination

with the Equal Employment Opportunity Commission (“EEOC”) and by filing the instant lawsuit

within ninety (90) days of receiving a notice of dismissal and/or right to sue letter from the

EEOC.

                                         III.   PARTIES

          6.   The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.




                                                 2
           Case 2:20-cv-02057-NIQA Document 1 Filed 04/29/20 Page 3 of 14




        7.     Plaintiff is an adult individual, with an address as set forth in the caption.

        8.     Defendant Oxford Valley Imports, Inc. is a corporation that does business as Mike

Piazza Honda of Langhorne –a car dealership and service center located at the above-captioned

address.

        9.     Piazza Management Company d/b/a Piazza Auto Group is a company that owns,

operates and manages several car dealerships throughout Pennsylvania, including the car

dealership and service center that Plaintiff was employed with – Defendant Oxford Valley

Imports.

        10.    Upon information and belief, because of their interrelation of operations, common

ownership or management, centralized control of labor relations, common financial controls,

shared advertising and other factors, Defendants are sufficiently interrelated and integrated in

their activities, labor relations, ownership and management that they may be treated as a single

and/or joint employer for purposes of the instant action.

        11.    At all times relevant herein, Defendants acted by and through their agents,

servants and employees, each of whom acted at all times relevant herein in the course and scope

of their employment with and for Defendants.

                              IV.     FACTUAL BACKGROUND

        12.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        13.    Plaintiff was employed with Defendants for approximately four (4) years.

        14.    Plaintiff was initially hired by Defendants as temporary to permanent employee,

wherein her primary job duty was to answer phones for Defendants.




                                                  3
         Case 2:20-cv-02057-NIQA Document 1 Filed 04/29/20 Page 4 of 14




       15.     Plaintiff remained a temporary employee for approximately three (3) months until

she was hired into a permanent cashier position.

       16.     Plaintiff held several other positions throughout the course of her employment

with Defendants, including but not limited to Appointment Coordinator and Service Advisor for

the main service department. However, during the last approximate two (2) years of her

employment with Defendants, Plaintiff was employed as an Express Service Advisor (“ESA”).

       17.     While employed with Defendants, Plaintiff was a dedicated and hard-working

employee. In fact, Plaintiff had some of the highest scores as an ESA on customer surveys.

       18.     In or about July of 2018, Plaintiff began being supervised by Richard (Rick)

Tillotson (“Tillotson”- male), Service Manager.

       19.     Upon information and belief, while Plaintiff was under the supervision of

Tillotson, Plaintiff was the only female that Tillotson directly supervised.

       20.     While under the supervision of Tillotson, Plaintiff was treated in a disparate and

discriminatory manner because of her gender.

       21.     For example, but not intending to be an exhaustive list:

                   i. Plaintiff had policies selectively enforced against her, which were not

                       enforced with her male colleagues;

                   ii. Tillotson blamed Plaintiff for issues that he was responsible for causing;

                  iii. Unlike her male counterparts, Plaintiff was treated in a very hostile

                       manner by Tillotson, including but not limited to screaming at her, cursing

                       at her, and humiliating her in front of other employees;

                  iv. Unlike her male co-workers, Tillotson would assign Plaintiff extra

                       (managerial-like) duties, in addition to her duties as an ESA;




                                                   4
         Case 2:20-cv-02057-NIQA Document 1 Filed 04/29/20 Page 5 of 14




                   v. On one occasion, Tillotson asked Plaintiff to show him pictures from a

                      vacation she took in Mexico and then zoomed up on her butt and chest and

                      said “oooo;”and

                  vi. Unlike her male counterparts, Tillotson attempted to find every reason to

                      terminate Plaintiff’s employment.

       22.     In addition to Tillotson’s discriminatory treatment (discussed supra), Plaintiff

experienced inequities in her pay as an ESA when compared to male employees who performed

the same exact position as her.

       23.     Over the last approximate year of her employment, Plaintiff expressed concerns

of gender discrimination/unequal pay.

       24.     Plaintiff initially expressed her concerns of gender discrimination/unequal pay

with multiple members of Defendants’management and then later to Human Resources (“HR”)

Manager, Peg Park (closer in time to her termination); however, her concerns were not properly

addressed.

       25.     In fact, in response to her initial concerns about unequal pay, Plaintiff was

initially ignored and told by Defendants’management that if she brings her concerns up again,

she would be terminated.

       26.     Plaintiff was eventually given a raise, but even despite the raise, she was still not

paid equally to male ESAs and was told that she would not receive any back pay for the time

period she claimed she was being paid less than her male counterparts.

       27.     The aforesaid discriminatory harassment and inequities in pay asserted in

Paragraphs 21-26 was also witnessed by another employee of Defendant, Carlos Orengo. See

Certification attached here to as “Exhibit A.”




                                                 5
         Case 2:20-cv-02057-NIQA Document 1 Filed 04/29/20 Page 6 of 14




        28.    On or about October 18, 2019, after being subjected to extensive and pervasive

gender discrimination, Plaintiff was suspended without pay and not given a date to return to

work.

        29.    On October 21, 2019, Plaintiff was informed that she was being terminated from

her employment for two reasons (1) breaching confidentiality; and (2) leaving work without

notifying her supervisor.

        30.    Both reasons offered for Plaintiff’s termination are completely pretextual and

Plaintiff believes that she was really terminated because of her gender and/or complaints of

gender discrimination/unequal pay.

                                            Count I
             Violations of Title VII of the Civil Rights Act of 1964 ("Title VII")
([1] Gender Discrimination; [2] Hostile Work Environment; [3] Unequal Pay; [4] Retaliation)

        31.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        32.    During her employment with Defendants as an ESA, Plaintiff was not paid

equally to her male counterparts.

        33.    In addition to not being paid equally to her male counterparts as an ESA, Plaintiff

was also subjected to a discriminatory hostile work environment based on her gender (primarily

by Tillotson) through disparate treatment, discriminatory comments, pretextual admonishment,

and discriminatory/demeaning treatment.

        34.    Plaintiff expressed concerns of gender discrimination/unequal pay in advance of

her termination to multiple members of Defendants’management and to Peg Park in Defendants’

HR Department; however, her concerns were never properly investigated or resolved.




                                                 6
           Case 2:20-cv-02057-NIQA Document 1 Filed 04/29/20 Page 7 of 14




          35.    Instead, after being subjected to extensive gender discrimination, Plaintiff was

ultimately terminated from her employment with Defendants for completely pretextual reasons.

          36.    Plaintiff believes and therefore avers that she was terminated because of her

gender and/or her complaints of gender discrimination/unequal pay.

          37.    These actions as aforesaid constitute violations of Title VII.

                                            Count II
        Violation of 29 U.S.C. § 206 and 29 U.S.C. § 215(a)(3) [the Equal Pay Act - “EPA]
                                  (Discrimination & Retaliation)

          38.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

          39.    Plaintiff was not properly paid an equal rate to her male counterparts.

          40.    Plaintiff complained to Defendants’management (and later to Defendants’HR

department) on multiple occasions that she believed she was not being paid the same or similar

rate as her male counterparts.

          41.    Plaintiff’s aforesaid complaints under the Equal Pay Act were never properly

investigated or resolved.

          42.    Instead, Plaintiff was retaliated against and terminated for complaining of unequal

pay based upon her gender. These actions are described in detail supra.

          43.    These actions as foresaid constitute violations of 29 U.S.C. § 206 and 29 U.S.C. §

215(a)(3).

          WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

          A.     Defendants are to promulgate and adhere to a policy prohibiting discrimination

and retaliation in the future against any employee(s);




                                                   7
         Case 2:20-cv-02057-NIQA Document 1 Filed 04/29/20 Page 8 of 14




       B.      Defendants are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendants’ illegal actions, including but not limited to back pay, front pay, salary, pay

increases, bonuses, insurance, benefits, training, promotions, reinstatement and seniority;

       C.      Plaintiff is to be awarded punitive and liquidated damages, as permitted by

applicable law, in an amount believed by the Court or trier of fact to be appropriate to punish

Defendants for their willful, deliberate, malicious and outrageous conduct and to deter

Defendants or other employers from engaging in such misconduct in the future;

       D.      Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper and appropriate (including but not limited to damages for emotional distress, pain,

suffering and humiliation where applicable); and

       E.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.


                                                     Respectfully submitted,

                                                     KARPF, KARPF & CERUTTI, P.C.


                                             By:     __________________________
                                                     Ari R. Karpf, Esq.
                                                     3331 Street Rd.
                                                     Bldg. 2, Ste. 128
                                                     Bensalem, PA 19020

Date: April 29, 2020




                                                 8
Case 2:20-cv-02057-NIQA Document 1 Filed 04/29/20 Page 9 of 14
        Case 2:20-cv-02057-NIQA Document 1 Filed 04/29/20 Page 10 of 14




                         CERTIFICATION OF CARLOS ORENGO

1.   My name is Carlos Orengo and I am an adult individual. I understand that I am preparing a
     Certification for a legal matter and that if I knowingly make false statements, I am subject to
     penalties of perjury. The following statements are true and correct to the best of my
     knowledge, and they are based upon my personal observations and/or knowledge.

2.   I am a former employee of Oxford Valley Imports, Inc., d/b/a Mike Piazza Honda of
     Langhorne (hereinafter

3.   I am a male.

4.   I was employed with MPHL for a little over two (2) years.

5.   I held various titles while employed with MPHL, including Express Service Advisor


6.   While employed with MPHL as an ESA and ESM, I worked with Zakira Rahaman
     (hereinafter

7.   At all times while working in the Express Service Department at MPHL, Ms. Rahaman was
     the only female employee within said department.

8.   During my employment with MPHL, I observed Ms. Rahaman being treated less favorably
     than other male employees.

9.   For example:

           a) It appeared as though Ms. Rahaman was being paid less than other male
              employees who were performing the same role (including myself). By way of
              specific example, I was hired by MPHL as an ESA earning $675.00 per week plus
              commissions. I also know of another male ESA (Alex Dileon) who was earning
              the same salary as me ($675.00). Despite the fact that Ms. Rahaman was
              performing the same role as me and Mr. Dileon (and was hired before me), she
              was earning approximately $100 less than me and Mr. Dileon, and upon my belief
              with no commission. Ms. Rahaman informed me that she requested to be paid the
              same as her male counterparts on several occasions but MPHL refused;

           b) While employed in the Express Service Department at MPHL, I often times

               discriminatory manner. For example, I observed him yelling at her, cursing at her,

               seen him act this way towards male employees;




                                                 1
        Case 2:20-cv-02057-NIQA Document 1 Filed 04/29/20 Page 11 of 14




           c) On one occasion, while Ms. Rahaman and I were talking at work, Mr. Tillotson
              passed by the both of us and observed us both talking. Mr. Tillotson then
                                                                even though we were both
              talking; and

           d) While employed as ESM, Mr. Tillotson informed me on multiple occasions that

              for someone to replace her. I objected and told Mr. Tillotson that we could not
              terminate Ms. Rahaman because she was performing her job well.

10. On one occasion, unrelated to Ms. Rahaman, I was present when a female cashier asked Mr.
    Tillotson for a raise because she was doing more than her job title required. In response, a

    and state               [he
    comment was made and said nothing in response to the male service provider.

11. I therefore believe, based on my observations, that Ms. Rahaman was treated in a
    discriminatory manner because of her gender.



                                                           ________________________
                                                           Carlos Orengo

Dated: ________________________




                                               2
                 Case 2:20-cv-02057-NIQA Document 1 Filed 04/29/20 Page 12 of 14




                      w~âáê~=o~Ü~ã~å

lñÑçêÇ=s~ääÉó=fãéçêíëI=fåÅK=ÇLÄL~=jáâÉ=má~òò~=eçåÇ~=çÑ
i~åÖÜçêåÉI=Éí=~äK




                 QLOVLOMOM
                            Case 2:20-cv-02057-NIQA
                                                UNITEDDocument   1 Filed
                                                      STATES DISTRICT    04/29/20 Page 13 of 14
                                                                      COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       NNSR=pï~ãé=oç~ÇI=cìêäçåÖI=m^=NUVOR
Address of Plaintiff: ______________________________________________________________________________________________

                       NVMU=bK=iáåÅçäå=eáÖÜï~óI=i~åÖÜçêåÉI=m^=NVMQTX=QMN=pK=pÅÜìóäâáää=^îÉåìÉI=kçêêáëíçïåI=m^=NVQMP
Address of Defendant: ____________________________________________________________________________________________

                                             aÉÑÉåÇ~åíë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           QLOVLOMOM
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


           QLOVLOMOM
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                  Case 2:20-cv-02057-NIQA Document 1 Filed 04/29/20 Page 14 of 14
JS 44 (Rev. 06/17)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
    o^e^j^kI=w^hfo^                                                                                         lucloa=s^iibv=fjmloqpI=fk`K=aL_L^=jfhb=mf^ww^=
                                                                                                            elka^=lc=i^kdelokbI=bq=^iK
    (b) County of Residence of First Listed Plaintiff                  _ìÅâë                                  County of Residence of First Listed Defendant                 _ìÅâë
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                         (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF           DEF                                            PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                             of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                    Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                  TORTS                            FORFEITURE/PENALTY                            BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                PERSONAL INJURY            ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                 ❒ 365 Personal Injury -            of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product               Product Liability      ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument                  Liability               ❒ 367 Health Care/                                                                                     ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &               Pharmaceutical                                                     PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                       Personal Injury                                                ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’             Product Liability                                              ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability               ❒ 368 Asbestos Personal                                              ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’    340 Marine                         Injury Product                                                        New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                 Liability                                                      ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                        LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle            ❒ 370 Other Fraud            ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle            ❒ 371 Truth in Lending               Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability        ❒ 380 Other Personal         ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                 Property Damage                Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                   ❒ 385 Property Damage        ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -              Product Liability       ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                              Medical Malpractice                                           Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS          ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights         Habeas Corpus:             ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                   ❒ 463 Alien Detainee                Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒
                                     u    442 Employment               ❒ 510 Motions to Vacate                                              ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                       Sentence                                                              26 USC 7609                       Agency Decision
❒   245 Tort Product Liability                Accommodations           ❒ 530 General                                                                                          ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒    445 Amer. w/Disabilities -   ❒ 535 Death Penalty                IMMIGRATION                                                                State Statutes
                                              Employment                 Other:                     ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -   ❒ 540 Mandamus & Other       ❒ 465 Other Immigration
                                              Other                    ❒ 550 Civil Rights                 Actions
                                     ❒    448 Education                ❒ 555 Prison Condition
                                                                       ❒ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                   ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                            (specify)                      Transfer                         Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            qáíäÉ=sff=EQOrp`OMMMFX=OVrp`OMSX=OVrp`ONRE~FEPF
VI. CAUSE OF ACTION Brief description of cause:
                                            sáçä~íáçåë=çÑ=íÜÉ=qáíäÉ=sffI=OVrp`OMSI=OVrp`ONRE~FEPF=~åÇ=íÜÉ=meo^K
VII. REQUESTED IN     ❒                          CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                         CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER RULE 23, F.R.Cv.P.                                                                               JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                            JUDGE                                                                   DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
            QLOVLOMOM
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                       APPLYING IFP                                   JUDGE                               MAG. JUDGE

                  Print                                 Save As...                                                                                                                   Reset
